Case: 7:21-cr-00003-REW-EBA Doc #: 40 Filed: 09/07/21 Page: 1 of 2 - Page ID#: 105




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE


  UNITED STATES OF AMERICA,                        )
                                                   )
        Plaintiff,                                 )         No. 7:21-CR-003-REW-EBA
                                                   )
  v.                                               )
                                                   )                    ORDER
  ADAM LITTLE,                                     )
                                                   )
        Defendant.                                 )

                                         *** *** *** ***

        After conducting Rule 11 proceedings, see DE 36 (Minute Entry), Judge Atkins

 recommended that the undersigned accept Defendant Little’s guilty plea and adjudge him guilty

 of Counts One and Five and the forfeiture allegation of the Indictment (DE 14). See DE 39 ¶¶ 4-5

 (Recommendation). Judge Atkins expressly informed Little of the right to object to the

 recommendation and to secure de novo review from the undersigned. See id. at 3. The established,

 three (3) business-day objection deadline has passed, and no party has objected.

        The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

 a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

 S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

 (holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

 to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

 objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

 recommendation “to which objection is made”).
Case: 7:21-cr-00003-REW-EBA Doc #: 40 Filed: 09/07/21 Page: 2 of 2 - Page ID#: 106




        The Court thus, with no objection from any party and on full review of the record,

 ORDERS as follows:

        1. The Court ADOPTS DE 39, ACCEPTS Little’s guilty plea, and ADJUDGES

            Defendant guilty of Counts One and Five of the Indictment;

        2. Further, per Judge Atkins’s unopposed recommendation and Defendant’s concession

            (DE 39 ¶ 5) the Court provisionally FINDS that the property identified in the operative

            indictment (DE 14 at 3-4) is forfeitable and that Little has a forfeitable interest in said

            property, and preliminarily ADJUDGES Defendant’s interest in such property

            FORFEITED. Under Criminal Rule 32.2, and absent pre-judgment objection, “the

            preliminary forfeiture order becomes final as to” Defendant at sentencing. Fed. R.

            Crim. P. 32.2(b)(4)(A). The Court will further address forfeiture at that time. See id. at

            (b)(4)(B);

        3. The Court CANCELS the trial as to this Defendant; and1

        This the 7th day of September, 2021.




 1
  At the hearing, Judge Atkins remanded Little to custody. See DE 36. This was the status pre-plea.
 DE 7. That status will persist pending sentencing.
